Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Amendment filed 11/15/2022 In the instant Amendment, claims 1-2, 10, 15 and 16 are amended; claims 1, 10 and 15 are independent claims; Claims 1-16 are pending in this application. THIS ACTION IS MADE FINAL. 


Response to Arguments
The claim interpretation under 35 U.S.C. 112(f) has been maintained as claim 15 recites means plus function (i.e., the UPF device configured to receive/compare/send); see section 112(f) claim interpretation below for detail.
Applicant’s arguments in the instant Amendment, filed on 11/15/2022 with respect to the limitations below, have been fully considered but they are not persuasive. 
Applicant argues that on (pages 8-10): that Brusilovsky fails to explicitly disclose or suggest before sending the uplink message to a first app to perform authentication, the following two steps are carried out first: (1) receiving UE authentication information sent by an SMF device, and (2) comparing a received uplink message of UE with the UE authentication information. If the received uplink message of the UE matches the UE authentication information, the UPF device sends the uplink message to a first application (APP), wherein the first APP performs authentication on the UE according to the UE authentication information. Applicant argues that Brusilosky does not disclose that the UPF device is involved in the authorization process. Brusilovsky depicts a process that has the problems described in the background section of the present application and is not related to optimizing a UE authentication process.
The Examiner respectfully disagrees with the applicant’s arguments because Brusilovsky discloses receiving a MSISDN [user equipment (UE) authentication information] sent by a session management function (SMF), (See Brusilovsky, [0068]-[0070], [0074], FIG 7) a comparison is then made between a received uplink message of the UE with the MSISDN [UE authentication information] (See Brusilovsky, [0038], [0040] & [0082]; also see [0003]-[0004]). A check is performed to see if the received uplink message of the UE matches the MSISDN [UE authentication information], then sending by the UPF device, the uplink message that comprises the MSISDN [UE authentication information] to a first application (APP), wherein the first APP performs authentication on the UE according to the MSISDN [UE authentication information] (See Brusilovksy, [0003]-[0004], [0074], FIG 7). Ravindran discloses a method and system for providing new user and control plane functions within the context of network slicing to allow greater flexibility in handling of heterogeneous devices and application (See Ravindran, Page 1, Abstract, Page 6 for Conclusion). Ravindran discloses wherein the first app performs authentication on the UE according to UE authentication information (See Ravindran, Pages 4-5). 
Applicant's arguments (page 11): Additionally, as to dependent claims 2-9, 11-14 and 16 the Applicant argues that the claims are dependent directly or indirectly from a respective one of claims of independent claims 1, 10 and 15and are therefore distinguished from the cited art at least by virtue or allowable at least based on their additionally recited patentable subject matter.
The Examiner respectfully submits that the dependent claims 2-9, 11-14 and 16 are rejected at least based on the rationale and response presented to the argument for their respective base claims, and response presented to the argument for their respective base claims, and the reference applied to the claims 2-9, 11-14 and 16. Therefore, in view of the above reasons, the Examiner maintains the rejection with the cited prior art.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “SMF configured to send,” and the “UPF device is configured to match” (SMF) is configured to compare” (claim 15, lines 4 and 6). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.






Claim(s) 1-4, 6, 9-11, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Brusilovsky et al (“Brusilovsky,” WO2018140384) in view of Ravindran et al (“Ravindran,” “Realizing ICN in 3GPP’s 5G NextGen Core Architecture, November 7, 2017, Pages 1-7). 

Regarding claim 1, Brusilovsky discloses a message processing method, applied to a user plane function (UPF) device, (Brusilovsky, [0005], [0033], [0067], describes a message processing method, applied to a user plane function (UPF) device) wherein the method comprises:
receiving user equipment (UE) authentication information sent by a session management function (SMF); (Brusilovsky, [0068]-[0070], [0074], FIG 7,  describes receiving an MSISDN [user equipment (UE) authentication information] sent by a session management function (SMF) device)
comparing a received uplink message of UE with the UE authentication information; (Brusilovsky, [0038], [0040], [0082]; also see  [0003]-[0004] which describes comparing a received uplink message of UE with the UE authentication information) and
if the received uplink message of the UE matches the UE authentication information, sending, by the UPF device, the uplink message that comprises the UE authentication information to a first application (APP), (Brusilovsky, [0003]-[0004], [0038], [0040], [0082] describes  if the received uplink message of the UE matches the UE authentication information, sending, by the UPF device, the uplink message that comprises the UE authentication information to a first application (APP), wherein the first APP performs authentication on the UE according to the UE authentication information)
Brusilovsky fails to explicitly disclose wherein the first APP performs authentication on the UE according to the UE authentication information. 
However, in an analogous art, Ravindran discloses wherein the first APP performs authentication on the UE according to the UE authentication information (Ravindran, Page 5, Section VI. Use Case Scenarios, A. Mobile Edge Computing, 1) IP-Based MEC and 2) ICN-based MEC describes wherein the first application performs authentication on the UE according to the UE authentication information; Also see Section B. User Plane Functions on Page 4)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Ravindran with
the method and system of Brusilovsky to include wherein the first APP performs authentication on the UE according to the UE authentication information. One would have been motivated to provide new user and control plane functions within the context of network slicing to allow greater flexibility in handling of heterogenous devices and applications (Page 1, Abstract, Page 6, Conclusion). 

Regarding claim 2, Brusilovsky and Ravindran disclose the method according to claim 1. 
Brusilovsky further discloses wherein the UE authentication information comprises a Mobile Station International Subscriber Directory Number (MSISDN) parameter, (Brusilovsky, [0069]-[0070], FIG 7 describe wherein the UE authentication information comprises a Mobile Station International Subscriber Directory (MSISDN) parameter)
and the UE authentication information is obtained by the SMF from an authentication center; (Brusilovsky, [0069]-[0070], FIG 7 describe and the UE authentication information is obtained by the SMF from an authentication center)
or the UE authentication information comprises a token parameter and a session ID, and the UE authentication information is obtained by the SMF from a second APP, (Brusilovsky, [0040], [0065], [0070], [0079], describes or the UE authentication information comprises a token parameter and a session ID, and the UE authentication information is obtained by the SMF from a second APP)
	
Regarding claim 3, Brusilovsky and Ravindran disclose the method according to claim 1. 
Brusilovsky further discloses wherein the UE authentication information comprises at least an MSISDN parameter, or both a token parameter and a session ID, and the UE authentication information is configured by an operation 
support system (OSS) and is obtained by the SMF from the OSS, (Brusilovsky, [0040], [0049], [0065], [0070], [0079], describes wherein the UE authentication information comprises at least an MSISDN parameter, or both a token parameter and a session ID, and the UE authentication information is configured by an operation support system (OSS) and is obtained by the SMF from the OSS)

Regarding claim 4, Brusilovsky and Ravindran disclose the method according to claim 1. 
Brusilovsky further discloses wherein the UE authentication information comprises the MSISDN parameter, and the comparing, by the UPF device, of an uplink message with the UE authentication information comprises: (Brusilovsky, [0069]-[0070], FIG 7 describe wherein the UE authentication information comprises a Mobile Station International Subscriber Directory (MSISDN) parameter)
comparing, by the UPF device, uniform resource locator (URL) information in the uplink message with the UE authentication information, and if corresponding flow information is found through comparing, determining that the uplink message matches the UE authentication information, (Brusilovsky, FIG’s 6-15, [0065], [0067], [0070], describe comparing, by the UPF device, uniform resource locator (URL) information in the uplink message with the UE authentication information, and if corresponding flow information is found through comparing, determining that the uplink message matches the UE authentication information)

Regarding claim 6, Brusilovsky and Ravindran disclose the method according to claim 1. 
Brusilovsky further discloses wherein the UE authentication information comprises the token parameter and the session ID, (Brusilovsky, [0070], [0079], [0083]-[0084], FIG’s 10-14, describe wherein the UE authentication information comprises the token parameter and the session ID)
and the comparing, by the UPF device, of an uplink message with the UE authentication information comprises: (Brusilovsky, [0070], [0079], [0083]-[0084], FIG’s 10-14, describe and the comparing, by the UPF device, of an uplink message with the UE authentication information)
comparing, by the UPF device, profile identifier (profile ID) information in the uplink message with the UE authentication information, and if corresponding flow information is found through comparing, determining that the uplink message matches the UE authentication information, (Brusilovsky, [0061]-[0062], Figures 10-14 describe comparing, by the UPF device, profile identifier (profile ID) information in the uplink message with the UE authentication information, and if corresponding flow information is found through comparing, determining that the uplink message matches the UE authentication information)

Regarding claim 9, Brusilovsky and Ravindran disclose the method according to claim 1. 
Brusilovsky further discloses wherein the performing authentication, by the first APP on the UE according to the UE authentication information comprises:
calculating, by the first APP by using a hash algorithm, a network signature of the UE authentication information and a network signature of authentication information prestored on a network side, and comparing the network signature of the UE authentication information and the network signature of the authentication information prestored on the network side, and if the two network signatures match, determining that the authentication succeeds; or
comparing, by the first APP, the UE authentication information with authentication information prestored on a network side, and if the UE authentication information matches the authentication information prestored on the network side, determining that the authentication succeeds; (Brusilovsky, [0086] describes  comparing, by the first APP, the UE authentication information with authentication information prestored on a network side, and if the UE authentication information matches the authentication information prestored on the network side, determining that the authentication succeeds) or
requesting, by the first APP, a central APP to perform authentication on the UE according to the UE authentication information.

Regarding claim 10, Brusilovsky discloses a user plane function (UPF) device, wherein the UPF device establishes a connection to a session management function (SMF), and the UPF device comprises:
a communications interface, configured to receive an uplink message of user equipment (UE) and UE authentication information that are sent by the SMF, and send the uplink message and the UE authentication information to a processor; (Brusilovsky, [0003]-[0004], [0038], [0040], [0082]; [0095],  describes  if the received uplink message of the UE matches the UE authentication information, sending, by the UPF device, the uplink message that comprises the UE authentication information to a first application (APP), wherein the first APP performs authentication on the UE according to the UE authentication information) and
the processor, configured to compare the uplink message received from the communications interface with the UE authentication information, and if the uplink message matches the UE authentication information, send the uplink message that comprises the UE authentication information to a first application (APP), (Brusilovsky, [0003]-[0004], [0038], [0040], [0082]; [0095] describes the processor, configured to compare the uplink message received from the communications interface with the UE authentication information, and if the uplink message matches the UE authentication information, send the uplink message that comprises the UE authentication information to a first application (APP))
Brusilovsky fails to explicitly disclose wherein the first APP performs authentication on the UE according to the UE authentication information. 
However, in an analogous art, Ravindran discloses wherein the first APP performs authentication on the UE according to the UE authentication information. (Ravindran, Page 5, Section VI. Use Case Scenarios, A. Mobile Edge Computing, 1) IP-Based MEC and 2) ICN-based MEC describes wherein the first application performs authentication on the UE according to the UE authentication information; Also see Section B. User Plane Functions on Page 4)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Ravindran with
the method and system of Brusilovsky to include wherein the first APP performs authentication on the UE according to the UE authentication information. One would have been motivated to provide new user and control plane functions within the context of network slicing to allow greater flexibility in handling of heterogenous devices and applications (Page 1, Abstract, Page 6, Conclusion). 

Regarding claim 11, Brusilovsky and Ravindran disclose the UPF device according to claim 10. 
wherein the communications interface is configured to obtain UE authentication information obtained by the SMF from an authentication center, wherein the UE authentication information comprises an MSISDN parameter; or
the communications interface is configured to obtain UE authentication information obtained by the SMF from a second APP, wherein the UE authentication information comprises a token parameter and a session ID; or
the communications interface is configured to obtain UE authentication information that is obtained by the SMF from an operation support system (OSS), wherein the UE authentication information comprises at least an MSISDN parameter, or both a token parameter and a session ID, (Brusilovsky, [0098], [0069]-[0070], FIG 7 [0070], [0079], [0083]-[0084], FIG’s 10-14 describe the communications interface is configured to obtain UE authentication information that is obtained by the SMF from an operation support system (OSS), wherein the UE authentication information comprises at least an MSISDN parameter, or both a token parameter and a session ID)

Regarding claim 15, Brusilovsky discloses a message processing system, comprising:
a session management function (SMF), (Brusilovksy, [0064], a session management function (SMF))
a user plane function (UPF) device (Brusilovsky, [0067], a user plane function (UPF))
and a first application (APP), (Brusilovsky, [0071], a first application)
wherein the SMF is configured to: after determining to access an uplink classifier, send user equipment (UE) authentication information to the UPF device to which the SMF is connected; (Brusilovsky, [0068]-[0070], [0074], [0003]-[0004], also see [0038], [0040], [0082] FIG 7, discloses wherein the SMF is configured to: after determining to access an uplink classifier, send user equipment (UE) authentication information to the UPF device to which the SMF is connected)
the UPF device is configured to receive an uplink message of the UE and the UE authentication information compare the uplink message with the UE authentication information, and if the uplink message matches the UE authentication information, send the uplink message that comprises the UE authentication information to a first application (APP); (Brusilovsky, [0003]-[0004], [0038], also see [0040], [0082] describes  the UPF device is configured to receive an uplink message of the UE and the UE authentication information compare the uplink message with the UE authentication information, and if the uplink message matches the UE authentication information, send the uplink message that comprises the UE authentication information to a first application (APP)) and
Brusilovsky fails to explicitly disclose the first APP is configured to perform authentication on the UE according to the UE authentication information. 
However, in an analogous art, Ravindran discloses the first APP is configured to perform authentication on the UE according to the UE authentication information, (Ravindran, Page 5, Section VI. Use Case Scenarios, A. Mobile Edge Computing, 1) IP-Based MEC and 2) ICN-based MEC describes wherein the first application performs authentication on the UE according to the UE authentication information; Also see Section B. User Plane Functions on Page 4)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Ravindran with
the method and system of Brusilovsky to include the first APP is configured to perform authentication on the UE according to the UE authentication information. One would have been motivated to provide new user and control plane functions within the context of network slicing to allow greater flexibility in handling of heterogenous devices and applications (Page 1, Abstract, Page 6, Conclusion). 

Regarding claim 16, Brusilovsky and Ravindran disclose the system according to claim 15. 
Brusilovsky further discloses wherein the first APP is further configured to: calculate by using a hash algorithm a network signature of the UE authentication information and a network signature of authentication information prestored on a network side, 
and compare the network signature of the UE authentication information and the network signature of the authentication information prestored on the network side, and if the two network signatures match, determine that the authentication succeeds; 
or compare the UE authentication information with authentication information prestored on a network side, and if the UE authentication information matches with the authentication information prestored on the network side, determine that the authentication succeeds; (Brusilovsky, [0086] describes comparing, by the first APP, the UE authentication information with authentication information prestored on a network side, and if the UE authentication information matches the authentication information prestored on the network side, determining that the authentication succeeds)
or request a central APP to perform authentication on the UE according to the UE authentication information.

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Brusilovsky et al (“Brusilovsky,” WO2018140384) in view of Ravindran et al (“Ravindran,” “Realizing ICN in 3GPP’s 5G NextGen Core Architecture, November 7, 2017, Pages 1-7) and further in view of Beati et al (“Beati,” WO 2016012034). 

Regarding claim 5, Brusilovsky and Ravindran disclose the method according to claim 4. 
Brusilovsky further discloses wherein the sending, by the UPF device, of the uplink message that comprises the UE authentication information to a first APP (Brusilovsky, [0003]-[0004], [0038], [0040], [0082] describes wherein the sending, by the UPF device, of the uplink message that comprises the UE authentication information to a first APP) comprises:
sending, by the UPF device, the uplink message that comprises the MSISDN parameter to a mobile edge platform (MEP), and forwarding, by the MEP, the MSISDN parameter to the first APP, (Brusilovsky, [0003]-[0004], [0038], [0040], [0082], [00103], Figures 6-15 describes sending, by the UPF device, the uplink message that comprises the MSISDN parameter to a mobile edge platform (MEP), and forwarding, by the MEP, the MSISDN parameter to the first APP)
Ravindran further discloses a mobile edge platform (Ravindran, Page 5, Section VI. Use Case Scenarios, A. Mobile Edge Computing, 1) IP-Based MEC and 2) ICN-based MEC describes wherein the first application performs authentication on the UE according to the UE authentication information; Also see Section B. User Plane Functions on Page 4)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Ravindran with
the method and system of Brusilovsky to include a mobile edge platform. One would have been motivated to provide new user and control plane functions within the context of network slicing to allow greater flexibility in handling of heterogenous devices and applications (Page 1, Abstract, Page 6, Conclusion). 
Brusilovsky and Ravindran fail to explicitly disclose wherein the uplink message comprises the MSISDN parameter in an hypertext transfer protocol (HTTP) header enrichment manner.
However, in an analogous art, Beati discloses wherein the uplink message comprises the MSISDN parameter in an hypertext transfer protocol (HTTP) header enrichment manner, (Beati, Page 16, Lines 24-26; Page 19, Lines 16-21 & 29-31; Page 20, Lines 21-29 describes wherein the uplink message comprises the MSISDN parameter in an hypertext transfer protocol (HTTP) header enrichment manner)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Beati with
the method and system of Brusilovsky and Ravindran to include wherein the uplink message comprises the MSISDN parameter in an hypertext transfer protocol (HTTP) header enrichment manner. One would have been motivated to manage subscriptions of users in a mobile telecommunications network (Beati, Page 4). 

Regarding claim 12, Brusilovsky and Ravindran disclose the UPF device according to claim 10.
Brusilovsky further discloses wherein if the UE authentication information comprises the MSISDN parameter, the processor is configured to match uniform resource locator (URL) information in the uplink message with the UE authentication information; if corresponding flow information is found through matching, it is determined that the matching succeeds; (Brusilovsky, FIG’s 6-15, [0065], [0067], [0070], describe wherein if the UE authentication information comprises the MSISDN parameter, the processor is configured to match uniform resource locator (URL) information in the uplink message with the UE authentication information; if corresponding flow information is found through matching, it is determined that the matching succeeds)
Ravindran further discloses a mobile edge platform (MEP)(Ravindran, Page 5, Section VI. Use Case Scenarios, A. Mobile Edge Computing, 1) IP-Based MEC and 2) ICN-based MEC describes wherein the first application performs authentication on the UE according to the UE authentication information; Also see Section B. User Plane Functions on Page 4)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Ravindran with
the method and system of Brusilovsky to include a mobile edge platform. One would have been motivated to provide new user and control plane functions within the context of network slicing to allow greater flexibility in handling of heterogenous devices and applications (Page 1, Abstract, Page 6, Conclusion). 
Brusilovsky and Ravindran fail to explicitly disclose the uplink message that comprises the MSISDN parameter is sent to a mobile edge platform (MEP) through the communications interface, and the MEP forwards the MSISDN parameter to the first APP, wherein the uplink message comprises the MSISDN parameter in an HTTP header enrichment manner.
However, in an analogous art, Beati discloses the uplink message that comprises the MSISDN parameter is sent to a mobile edge platform (MEP) through the communications interface, and the MEP forwards the MSISDN parameter to the first APP, wherein the uplink message comprises the MSISDN parameter in an HTTP header enrichment manner, (Beati, Page 16, Lines 24-26; Page 19, Lines 16-21 & 29-31; Page 20, Lines 21-29 describes the uplink message that comprises the MSISDN parameter is sent to a mobile edge platform (MEP) through the communications interface, and the MEP forwards the MSISDN parameter to the first APP, wherein the uplink message comprises the MSISDN parameter in an HTTP header enrichment manner)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Beati with
the method and system of Brusilovsky and Ravindran to include the uplink message that comprises the MSISDN parameter is sent to a mobile edge platform (MEP) through the communications interface, and the MEP forwards the MSISDN parameter to the first APP, wherein the uplink message comprises the MSISDN parameter in an HTTP header enrichment manner. One would have been motivated to manage subscriptions of users in a mobile telecommunications network (Beati, Page 4). 

Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Brusilovsky et al (“Brusilovsky,” WO2018140384) in view of Ravindran et al (“Ravindran,” “Realizing ICN in 3GPP’s 5G NextGen Core Architecture, November 7, 2017, Pages 1-7) and further in view of Shmilovich et al (“Shmilovich,” US 20180198715) and further in view of ETSI et al (“ETSI,” ETSI GS MEC 002 V1.1.1 (2016-03), Group Specification, Mobile Edge Computing (MEC) Technical Requirements, Pages 1-40). 

Regarding claim 7, Brusilovsky and Ravindran disclose the method according to claim 6. 
Brusilovsky further discloses wherein the sending, by the UPF device, the uplink message that comprises the UE authentication information to a first APP comprises:
sending, by the UPF device, the uplink message that comprises the token parameter and the session ID to a mobile edge platform (MEP), (Brusilovsky, [0079]-[0080], [0083], [0084], Figures 10-13, [0103] describes sending, by the UPF device, the uplink message that comprises the token parameter and the session ID to a mobile edge platform (MEP))
and forwarding, by the MEP to the first APP, the token parameter and the session ID (Brusilovsky, [0079]-[0080], [0083], [0084], Figures 10-13, [0103] describes and forwarding, by the MEP to the first APP, the token parameter and the session ID)
Ravindran further discloses a Mobile Edge Platform (MEP) (Ravindran, Page 5, Section VI. Use Case Scenarios, A. Mobile Edge Computing, 1) IP-Based MEC and 2) ICN-based MEC describes wherein the first application performs authentication on the UE according to the UE authentication information; Also see Section B. User Plane Functions on Page 4)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Ravindran with
the method and system of Brusilovsky to include a mobile edge platform. One would have been motivated to provide new user and control plane functions within the context of network slicing to allow greater flexibility in handling of heterogenous devices and applications (Page 1, Abstract, Page 6, Conclusion). 
Brusilovsky and Ravindran fail to explicitly disclose that are obtained by parsing a tunnel header.
However, in an analogous art, Shmilovich discloses that are obtained by parsing a tunnel header (Shmilovich, [0036] describes that are obtained by parsing a tunnel header)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Shmilovich with
the method and system of Brusilovsky and Ravindran to include that are obtained by parsing a tunnel header. One would have been motivated to provide a ingress processing module to parse a packet (Shmilovich, [0005]). 
Brusilovsky, Ravindran and Smilovich fail to explicitly disclose wherein the uplink message comprises the token parameter and the session ID in a tunnel header enrichment manner of mobile edge computing (MEC).
However, in an analogous art, ETSI discloses wherein the uplink message comprises the token parameter and the session ID in a tunnel header enrichment manner of mobile edge computing (MEC), (ETSI, Page 13 Under 6.2.4 describes an uplink message; FIG A.17.1 on Page 32 describes a token parameter used for Mobile Edge Computing (MEC); Page 27, Under A.12 Direction Interaction with Mobile Edge Application describes a session ID and GTP Tunnel Layer; Page 14 describes a tunnel header enrichment)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Shmilovich with
the method and system of Brusilovsky and Ravindran to include wherein the uplink message comprises the token parameter and the session ID in a tunnel header enrichment manner of mobile edge computing (MEC). One would have been motivated promote interoperability and deployments (ETSI, Page 7, Under Heading 1 for Scope)

Regarding claim 13, Brusilovsky and Ravindran disclose the UPF device according to claim 10.
 Brusilovsky further discloses wherein if the UE authentication information comprises at least the token message and the session ID, (Brusilovsky, [0040], [0049], [0065], [0070], [0079], describes wherein if the UE authentication information comprises at least the token message and the session ID) 
the processor is configured to match profile identifier information in the uplink message with the UE authentication information; (Brusilovsky, [0061]-[0062], Figures 10-14 describe the processor is configured to match profile identifier information in the uplink message with the UE authentication information)
if corresponding flow information is found through matching, it is determined that the matching succeeds; (Brusilovsky, [0029]-[0031]], [0052]-[0053],[0086] describes if corresponding flow information is found through matching, it is determined that the matching succeeds)
 the uplink message that comprises the token parameter and the session ID is sent to an MEP through the communications interface, (Brusilovsky, [0098], [0069]-[0070], FIG 7 [0070], [0079], [0083]-[0084], FIG’s 10-14 describe the uplink message that comprises the token parameter and the session ID is sent to an MEP through the communications interface)
and the MEP forwards the token parameter and the session ID (Brusilovsky, [0098], [0069]-[0070], FIG 7 [0070], [0079], [0083]-[0084], FIG’s 10-14 describe and the MEP forwards the token parameter and the session ID)
Brusilovsky fails to explicitly disclose that are obtained by parsing a tunnel header to the first APP. 
However, in an analogous art, Shmilovich discloses that are obtained by parsing a tunnel header to the first APP (Shmilovich, [0036] describes that are obtained by parsing a tunnel header to the first APP)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Shmilovich with
the method and system of Brusilovsky and Ravindran to include that are obtained by parsing a tunnel header to the first APP. One would have been motivated to provide a ingress processing module to parse a packet (Shmilovich, [0005]). 
However, in an analogous art, ETSI discloses wherein the uplink message comprises the token parameter and the session ID in a tunnel header enrichment manner of mobile edge computing (MEC), (ETSI, Page 13 Under 6.2.4 describes an uplink message; FIG A.17.1 on Page 32 describes a token parameter used for Mobile Edge Computing (MEC); Page 27, Under A.12 Direction Interaction with Mobile Edge Application describes a session ID and GTP Tunnel Layer; Page 14 describes a tunnel header enrichment)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of ETSI with
the method and system of Brusilovsky, Ravindran and Shmilovich to include wherein the uplink message comprises the token parameter and the session ID in a tunnel header enrichment manner of mobile edge computing (MEC). One would have been motivated promote interoperability and deployments (ETSI, Page 7, Under Heading 1 for Scope)

Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Brusilovsky et al (“Brusilovsky,” WO2018140384), Ravindran et al (“Ravindran,” “Realizing ICN in 3GPP’s 5G NextGen Core Architecture, November 7, 2017, Pages 1-7) in view of Sabella et al (“Sabella,” US 20180183855) and further in view of Arunachalam et al (“Arunachalam,” US 20160087948)

Regarding claim 8, Brusilovsky and Ravindran disclose the method according to claim 6. 
wherein the sending, by the UPF device, the uplink message that comprises the UE authentication information to a first APP comprises: (Brusilovsky, [0003]-[0004], [0038], [0040], [0082] describes  if the received uplink message of the UE matches the UE authentication information, sending, by the UPF device, the uplink message that comprises the UE authentication information to a first application (APP), wherein the first APP performs authentication on the UE according to the UE authentication information)
Brusilovsky and Ravindran fail to explicitly disclose sending, by the UPF device, the uplink message that comprises the UE authentication information to a mobile edge platform (MEP), and forwarding, by the MEP, the UE authentication information to the first APP, wherein the uplink message comprises the UE authentication information in an IP header extension field manner.
However, in an analogous art, Sabella discloses sending, by the UPF device, the uplink message that comprises the UE authentication information to a mobile edge platform (MEP), and forwarding, by the MEP, the UE authentication information to the first APP (Sabella, [0054], [0063], [0163], [0072], [0140], [0038], describe sending, by the UPF device, the uplink message that comprises the UE authentication information to a mobile edge platform (MEP), and forwarding, by the MEP, the UE authentication information to the first APP)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Sabella with
the method and system of Brusilovsky and Ravindran to include sending, by the UPF device, the uplink message that comprises the UE authentication information to a mobile edge platform (MEP), and forwarding, by the MEP, the UE authentication information to the first APP. One would have been motivated to provide mobile edge computing (MEC) systems (Sabella, [0002]). 
	Brusilovsky, Ravindran and Sabella fail to explicitly disclose wherein the uplink message comprises the UE authentication information in an IP header extension field manner.
	However, in an analogous art, Arunachalam discloses wherein the uplink message comprises the UE authentication information in an IP header extension field manner (Arunachalam, [0075], [0071], [0084] describe wherein the uplink message comprises the UE authentication information in an IP header extension field manner)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Arunachalam with the method and system of Brusilovsky, Ravindran and Sabella to include wherein the uplink message comprises the UE authentication information in an IP header extension field manner. One would have been motivated to provide secure radio information transfer over mobile radio bearer (Arunachalam, [0001]). 

Regarding claim 14, Brusilovsky and Ravindran disclose the UPF device according to claim 10. 
Brusilovsky and Ravindran fail to explicitly disclose wherein the communications interface is further configured to send the uplink message that comprises the UE authentication information to an MEP, and the MEP forwards the UE authentication information to the first APP.
However, in an analogous art, Sabella discloses wherein the communications interface is further configured to send the uplink message that comprises the UE authentication information to an MEP, and the MEP forwards the UE authentication information to the first APP (Sabella, [0054], [0063], [0163], [0072], [0140], [0038], describe sending, by the UPF device, the uplink message that comprises the UE authentication information to a mobile edge platform (MEP), and forwarding, by the MEP, the UE authentication information to the first APP)

Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Sabella with
the method and system of Brusilovsky and Ravindran to include wherein the communications interface is further configured to send the uplink message that comprises the UE authentication information to an MEP, and the MEP forwards the UE authentication information to the first APP. One would have been motivated to provide mobile edge computing (MEC) systems (Sabella, [0002]). 
Brusilovsky, Ravindran and Sabella fail to explicitly disclose wherein the uplink message comprises the UE authentication information in an IP header extension field manner.
However, in an analogous art, Arunachalam discloses wherein the uplink message comprises the UE authentication information in an IP header extension field manner, (Arunachalam, [0075], [0071], [0084] describe wherein the uplink message comprises the UE authentication information in an IP header extension field manner)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Arunachalam with the method and system of Brusilovsky, Ravindran and Sabella to include wherein the uplink message comprises the UE authentication information in an IP header extension field manner. One would have been motivated to provide secure radio information transfer over mobile radio bearer (Arunachalam, [0001]). 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J WILCOX whose telephone number is (571)270-3774. The examiner can normally be reached M-F: 8 A.M. to 5 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu T. Pham can be reached at (571)270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J WILCOX/Examiner, Art Unit 2439      



/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439